IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 14 WAL 2019
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 CHRISTOPHER ROBERT WEIR,                      :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 25th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Whether the Superior Court majority erred in holding that a challenge to an
      order of restitution pursuant to 18 Pa.C.S.A. § 1106 (Restitution for Injuries
      to Persons or Property), contending that the amount is speculative and not
      supported by the record, always implicates the discretionary aspects of
      sentence that is subject to waiver, or whether such a challenge actually may
      implicate the legality of sentence and is non-waivable, as Judge Kunselman
      correctly concluded in her concurring opinion?



The parties are directed to address the Opinion Announcing the Judgment of the Court in

Commonwealth v. Foster, 17 A.3d 332 (Pa. 2011) (plurality), that was adopted by

Commonwealth v. Barnes, 151 A.3d 121 (Pa. 2016).